              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                  CIVIL CASE NO. 3:19-cv-00103-MR


ANTORIO RICE SMARR,              )
                                 )
                     Petitioner, )
                                 )              MEMORANDUM OF
               vs.               )              DECISION AND ORDER
                                 )
ERIK A. HOOKS, Secretary of      )
Department of Public Safety,     )
                                 )
                     Respondent. )
________________________________ )

      THIS MATTER is before the Court on the Petitioner’s “Motion for

Intervention, Answer of Counterclaim, Show Cause” [Doc. 4].

      Antonio Rice Smarr (the “Petitioner”) is a prisoner of the State of North

Carolina. On February 2, 2000, the Petitioner was found guilty in Gaston

County Superior Court of one count of second-degree murder; three counts

of attempted robbery with a dangerous weapon; one count of aiding and

abetting assault with a deadly weapon inflicting serious injury; and one count

of conspiracy to commit robbery with a dangerous weapon. State v. Smarr,

146 N.C. App. 44, 46, 551 S.E.2d 881, 883 (2001).




        Case 3:19-cv-00103-MR Document 5 Filed 01/19/21 Page 1 of 4
      The Petitioner’s conviction became final on or about June 4, 2002.

[Doc. 2 at 5]. The statute of limitations for the present claim then ran for 365

days until it expired on or about June 4, 2003.

      On March 4, 2019, the Petitioner filed a § 2254 Petition for Writ of

Habeas Corpus in this Court. [Doc. 1]. On October 5, 2020, the Court

entered an Order explaining that the Petitioner’s § 2254 Petition appeared to

be untimely under § 2244(d)(1)(A) because it was not filed within one year

of the date on which his judgment became final. [Doc. 2 at 4-5]. The Order

directed the Petitioner to file a response showing how statutory or equitable

tolling could apply to this case. [Id. at 5-6].

      On December 3, 2020, the Petitioner filed the present “Motion for

Intervention, Answer of Counterclaim, Show Cause” [Doc. 4]. The Petitioner

does not address the statute of limitations issue, instead arguing that the trial

court failed to give him a proper hearing before allowing him to proceed pro

se. [Id. at 2-4].

      Even if the trial court failed to properly examine the Petitioner regarding

his decision to proceed pro se, that does not constitute grounds for tolling

the statute of limitations for bringing a § 2254 petition in federal court. See

28 U.S.C. § 2244(d)(1). Despite receiving an opportunity to show why

statutory or equitable tolling should apply, the Petitioner has failed to do so.


                                        2

         Case 3:19-cv-00103-MR Document 5 Filed 01/19/21 Page 2 of 4
Therefore, the Court concludes that neither statutory nor equitable tolling

applies here. Hill v. Braxton, 277 F.3d 701, 706 (4th Cir. 2002). Accordingly,

the Petitioner’s § 2254 Petition will be dismissed as untimely under §

2244(d)(1). Because the Petitioner’s habeas petition will be dismissed, the

Petitioner’s “Motion for Intervention, Answer of Counterclaim, Show Cause”

[Doc. 4] will be denied as moot.

      Pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases,

the Court declines to issue a certificate of appealability as Petitioner has not

made a substantial showing of a denial of a constitutional right. 28 U.S.C. §

2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003) (in order to

satisfy § 2253(c), a petitioner must demonstrate that reasonable jurists would

find the district court's assessment of the constitutional claims debatable or

wrong); Slack v. McDaniel, 529 U.S. 474, 484 (2000) (holding that when relief

is denied on procedural grounds, a petitioner must establish both that the

correctness of the dispositive procedural ruling is debatable, and that the

petition states a debatably valid claim of the denial of a constitutional right).

                                   ORDER

      IT IS, THEREFORE, ORDERED that the Petitioner’s § 2254 Petition

for Writ of Habeas Corpus [Doc. 1] is hereby DISMISSED as untimely under

§ 2244(d)(1)(A).


                                        3

         Case 3:19-cv-00103-MR Document 5 Filed 01/19/21 Page 3 of 4
        IT IS FURTHER ORDERED that the Petitioner’s “Motion for

Intervention, Answer of Counterclaim, Show Cause” [Doc. 4] is DENIED as

moot.

        IT IS FURTHER ORDERED that the Court declines to issue a

certificate of appealability pursuant to Rule 11(a) of the Rules Governing

Section 2254 Cases.

        The Clerk of Court is respectfully directed to close this case.

        IT IS SO ORDERED.

                                 Signed: January 19, 2021




                                           4

          Case 3:19-cv-00103-MR Document 5 Filed 01/19/21 Page 4 of 4
